DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed on January 21, 2021 have been entered.
Claims 1, 10, and 18 have been amended.

      Response to Arguments
Applicant’s arguments filed on January 21, 2021 have been considered but are moot in view of the new grounds of rejection.  


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, 12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bulpin (Pub. No. US 2019/0340373) in view of Tucker et al. (Pub. No. US 2012/0150956), hereinafter Tucker.

Claim 1. 	Bulpin discloses a method comprising:  
detecting a presence of a user at an endpoint of the conferencing service (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present)); 
determining an identity of the user (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the , wherein determining the identity of the user comprises:  
receiving one or more of an image or video of the user captured by a camera of an endpoint device (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams));  
	detecting a face in the image or the video (Parag. [0051-0054] and Parag. [0059]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The art also teaches that the meeting room providing the collaborative environment includes at least one webcam, and a face detection module coupled to the webcam. The face detection module detects faces of viewers that are within a field of view of the webcam));  
	quantifying features of the detected face; and matching the quantified features to a template from a plurality of templates to determine the identity of the user, wherein the plurality of templates are created based on contact information retrieved from a database of the collaboration system (Parag. [0060] and Parag. [0068]; (The art teaches that the face detection module periodically provides images of the detected faces to a face identification service for identification. The face identification service is an enrollment service where user IDs are associated with known faces and stored in a database (i.e., templates used to match faces with user IDs))); 
		based on the identity of the user, determining whether to display the meeting information (Parag. [0051]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop ; 
		in response to a determination to display, providing one or more portions of the meeting information for display through the dashboard user interface of the shared device (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service. When a user first opens a document to display on a screen, it registers this with the policy enforcement module. The policy enforcement module accesses the document metadata to acquire the list of user IDs that are authorized to view the document. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen (i.e., the document is displayed on the screen only for an authorized detected user))); 
detecting presence of another user within or proximate to the conference room reserved for the meeting; and suppressing, in response to detecting presence of another user within or proximate to the conference room reserved for the meeting, some of the one of more portions of the meeting information displayed through the dashboard user interface of the shared device (Parag. [0051-0054] and Parag. [0058]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen)).  
video conference; retrieving a schedule and meeting information for a meeting hosted by a video conferencing service; and providing the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting.
		However, Tucker discloses:
		the conference is a video conference (Abstract and Parag. [0019]; (The art teaches making information automatically available via interfaces to the scheduling software (e.g., via a plug-in or extension to the regular interface software and integration modules in video conferencing infrastructure equipment));
		retrieving a schedule and meeting information for a meeting hosted by a video conferencing service (Parag. [0019], Parag. [0027], and Parag. [0032] lines 1-6; (The art teaches making information automatically available via interfaces to the scheduling software (e.g., via a plug-in or extension to the regular interface software and integration modules in video conferencing infrastructure equipment). The art teaches that a message, disclosing resources scheduled for the meeting and people that were scheduled, is presented to the meeting organizer or to all participants)); and
providing the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Parag. [0019], Parag. [0027], and Parag. [0032] lines 1-6; (The art teaches that a message, disclosing resources scheduled for the meeting and people that were scheduled, is presented to the meeting organizer or to all participants. The art teaches utilizing conference room(s) for the meetings, where meeting participants are physically present in the proximity of camera, microphones or other conference supporting equipment. The art also teaches making information automatically available via interfaces to the scheduling software)).
		It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bulpin to incorporate the teaching of Tucker. This would be convenient for providing an interface between a meeting scheduling system and equipment utilized to facilitate the meeting whereby scheduling of a video conference, initiation of a video conference, and content shared before, during, or after a video conference may be automatically integrated with a meeting scheduling system (e.g., calendaring software application) (Parag. [0002]).
Claim 2. 	Bulpin in view of Tucker discloses the method of claim 1, 
Bulpin further discloses wherein determining whether to display the meeting information comprises: determining whether the user is authorized to access the meeting information, wherein an authorized user is one or more of an organizer of the meeting, a participant of the meeting, or has been designated a role, status or permissions that allow the user access to the meeting information (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service. When a user first opens a document to display on a screen, it registers this with the policy enforcement module. The policy enforcement module accesses the document metadata to acquire the list of user IDs that are authorized to view the document. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen (i.e., the document is displayed on the screen only for an authorized detected user))).  

Claim 4. 	Bulpin in view of Tucker discloses the method of claim 1,  
Bulpin further discloses the method further comprising: determining the one or more portions of the meeting information to be provided for display based on one or more of a confidentiality level associated with the meeting, a type of information contained within the meeting information, an authorization basis of the user, a location of the shared device, and a detected presence and determined identity of one or more other users at an endpoint of the video conferencing service (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and .  

Claim 5. 	Bulpin in view of Tucker discloses the method of claim 1,  
Bulpin further discloses wherein determining the identity of the user comprises one or more of: performing facial recognition to determine the identity of the user; and employing proximity technology to determine the identity of the user (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams)).   

Claim 6. 	Bulpin in view of Tucker discloses the method of claim 1,  
		Bulpin further discloses the method further comprising: prior to detecting the presence of the user and determining the identity of the user, suppressing a display of the meeting information through the dashboard user interface of the shared device (Parag. [0051-0054] and Parag. [0058]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen. The art .  

Claim 7. 	Bulpin in view of Tucker discloses the method of claim 6,  
Bulpin further discloses the method further comprising: in response to a determination to not display, continuing to suppress the display of the meeting information through the dashboard user interface of the shared device (Parag. [0051-0054] and Parag. [0058]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen. The art also teaches controlling the dissemination of information in the meeting room, and display of the document is obscured until the approval process is completed)).   

Claim 8.	 Bulpin in view of Tucker discloses the method of claim 1,  
Bulpin doesn’t explicitly disclose wherein providing the schedule of the meeting information for display comprises: providing a time block for the meeting.
However, Tucker discloses wherein providing the schedule of the meeting information for display comprises: providing a time block for the meeting (Parag. [0030]; (The art teaches that the organizer of the video conference meeting provides the time of the meeting)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bulpin to incorporate the teaching of Tucker. This would be convenient for providing an interface between a meeting scheduling system and equipment utilized to facilitate the meeting whereby scheduling of a video conference, initiation of a video conference, and content shared before, during, or after a video conference may be automatically integrated with a meeting scheduling system (e.g., calendaring software application) (Parag. [0002]). 

Claim 9. 	Bulpin in view of Tucker discloses the method of claim 1,  
Bulpin further discloses wherein providing the one or more portions of the meeting information for display comprises: providing one or more of a subject, a location, a description, an organizer, one or more participants, and one or more documents associated with the meeting (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service. When a user first opens a document to display on a screen, it registers this with the policy enforcement module. The policy enforcement module accesses the document metadata to acquire the list of user IDs that are authorized to view the document. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen (i.e., the document is displayed on the screen only for an authorized detected user))).  

Claim 10. 	Bulpin discloses a system comprising: a memory storage being disposed in a collaboration system; and a processing unit coupled to the memory storage and being disposed in the collaboration system (Parag. [0039] and Fig. 2), wherein the processing unit is operative to: -5-S/N: 16/401,731 
detect a presence of a user at an endpoint of the conferencing service (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present)); 
determine an identity of the user (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people , wherein the processing unit being operative to determine the identity of the user comprises the processing unit being operative to:  
receive one or more of an image or video of the user captured by a camera of an endpoint device (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams)), 
detect a face in the image or the video (Parag. [0051-0054] and Parag. [0059]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The art also teaches that the meeting room providing the collaborative environment includes at least one webcam, and a face detection module coupled to the webcam. The face detection module detects faces of viewers that are within a field of view of the webcam)), 
quantify features of the detected face, and match the quantified features to a template from a plurality of templates to determine the identity of the user, wherein the plurality of templates are created based on contact information retrieved from a database of the collaboration system (Parag. [0060] and Parag. [0068]; (The art teaches that the face detection module periodically provides images of the detected faces to a face identification service for identification. The face identification service is an enrollment service where user IDs are associated with known faces and stored in a database (i.e., templates used to match faces with user IDs)));  
based on the identity of the user, determine whether to display the meeting information (Parag. [0051]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop ; 
in response to a determination to display, provide one or more portions of the meeting information for display through the dashboard user interface of the shared device (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service. When a user first opens a document to display on a screen, it registers this with the policy enforcement module. The policy enforcement module accesses the document metadata to acquire the list of user IDs that are authorized to view the document. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen (i.e., the document is displayed on the screen only for an authorized detected user)));  
detect presence of another user within or proximate to the conference room reserved for the meeting; and suppress, in response to detecting presence of another user within or proximate to the conference room reserved for the meeting, some of the one of -6-S/N: 16/401,731 more portions of the meeting information displayed through the dashboard user interface of the shared device (Parag. [0051-0054] and Parag. [0058]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen)).  
video conference; retrieve a schedule and meeting information for a meeting hosted by a video conferencing service; provide the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting.
		However, Tucker discloses:
		the conference is a video conference (Abstract and Parag. [0019]; (The art teaches making information automatically available via interfaces to the scheduling software (e.g., via a plug-in or extension to the regular interface software and integration modules in video conferencing infrastructure equipment));
retrieve a schedule and meeting information for a meeting hosted by a video conferencing service (Parag. [0019], Parag. [0027], and Parag. [0032] lines 1-6; (The art teaches making information automatically available via interfaces to the scheduling software (e.g., via a plug-in or extension to the regular interface software and integration modules in video conferencing infrastructure equipment). The art teaches that a message, disclosing resources scheduled for the meeting and people that were scheduled, is presented to the meeting organizer or to all participants)); and 
provide the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Parag. [0019], Parag. [0027], and Parag. [0032] lines 1-6; (The art teaches that a message, disclosing resources scheduled for the meeting and people that were scheduled, is presented to the meeting organizer or to all participants. The art teaches utilizing conference room(s) for the meetings, where meeting participants are physically present in the proximity of camera, microphones or other conference supporting equipment. The art also teaches making information automatically available via interfaces to the scheduling software)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bulpin to incorporate the teaching of Tucker. This would be convenient for providing an interface between a meeting scheduling system and equipment utilized to facilitate the meeting whereby scheduling of a video conference, initiation of a video conference, and content shared before, during, or after a video conference may be automatically integrated with a meeting scheduling system (e.g., calendaring software application) (Parag. [0002]).
Claim 12. 	Bulpin in view of Tucker discloses the system of claim 10,  
Bulpin doesn’t explicitly disclose the system further comprising a voice interaction system communicatively coupled to the collaboration system, the voice interaction system operative to generate audio output comprising the one or more portions of the meeting information for aural presentation to the user via an audio output device of the shared device.  
However, Tucker discloses the system further comprising a voice interaction system communicatively coupled to the collaboration system, the voice interaction system -43 -Attorney Docket No.: 60374.1649US01/1021944-US.01operative to generate audio output comprising the one or more portions of the meeting information for aural presentation to the user via an audio output device of the shared device (Parag. [0020]; (The art teaches that the conference audio; also, some conference locations can have full audio and video while other locations are limited to audio only or be able to receive video and only supply audio (e.g., video from a computer over a network and audio via a telephone)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bulpin to incorporate the teaching of Tucker. This would be convenient for providing an interface between a meeting scheduling system and equipment utilized to facilitate the meeting whereby scheduling of a video conference, initiation of a video conference, and content shared before, during, or after a video conference may be automatically integrated with a meeting scheduling system (e.g., calendaring software application) (Parag. [0002]).

Claim 15. 	Bulpin in view of Tucker discloses the system of claim 10,  
		Bulpin further discloses wherein the processing unit is further operative to:-7-S/N: 16/401,731 based on the identity of the user, provide the meeting information for display through a user interface of an application associated with the collaboration system that is executing on a personal device of the user (Parag. [0051-0054], Parag. [0058], and Parag. [0072]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the .  

Claim 16. 	Bulpin in view of Tucker discloses the system of claim 10,  
Bulpin further discloses wherein the shared device is one or more of a conferencing device located in the conference room and a display device located external but proximate to the conference room (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service)).   

Claim 17. 	Bulpin in view of Tucker discloses the system of claim 10,  
Bulpin further discloses wherein the endpoint of the video conferencing service is a local endpoint associated with the conference room or a remote endpoint (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service)).  


Claim 18. 	Bulpin discloses a computer-readable storage medium having instructions stored thereon (Parag. [0039] and Fig. 2) comprising:   
detecting a presence of a user at an endpoint of the video conferencing service (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present)); 
determining an identity of the user (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present)), wherein determining the identity of the user comprises:  
receiving one or more of an image or video of the user captured by a camera of an endpoint device (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams)); -8-S/N: 16/401,731  
detecting a face in the image or the video (Parag. [0051-0054] and Parag. [0059]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The art also teaches that the meeting room providing the collaborative environment includes at least one webcam, and a face detection module coupled to the webcam. The face detection module detects faces of viewers that are within a field of view of the webcam)); 
quantifying features of the detected face; and matching the quantified features to a template from a plurality of templates to determine the identity of the user, wherein the plurality of templates are created based on contact information retrieved from a database of the collaboration system (Parag. [0060] and Parag. [0068]; (The art teaches that the face detection module periodically provides images of the detected faces to a face identification service for identification. The face identification ;  
based on the identity of the user, determining whether to display the meeting information (Parag. [0051]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service. When a user first opens a document to display on a screen, it registers this with the policy enforcement module. The policy enforcement module accesses the document metadata to acquire the list of user IDs that are authorized to view the document)); and 
in response to a determination to display, providing one or more portions of the meeting information for display through the dashboard user interface of the shared device (Parag. [0051-0054]; (The art teaches that an architecture uses webcams in a collaborative meeting room to periodically grab images of the people present in the room. It then uses facial recognition to identify the user IDs of the people present. Also, a desktop tracks which document (i.e., meeting information) is being displayed on the screen; and a policy enforcement module may also be referred to as a software entity that may be local to the desktop or run as a cloud service. When a user first opens a document to display on a screen, it registers this with the policy enforcement module. The policy enforcement module accesses the document metadata to acquire the list of user IDs that are authorized to view the document. The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen (i.e., the document is displayed on the screen only for an authorized detected user))); 
detecting presence of another user within or proximate to the conference room reserved for the meeting; and suppressing, in response to detecting presence of another user within or proximate to the conference room reserved for the meeting, some of the one of more portions of the meeting information displayed through the dashboard user interface of the shared device (Parag. [0051-0054] and Parag. [0058]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen)).   
Bulpin doesn’t explicitly disclose the conference is a video conference; retrieving a schedule and meeting information for a meeting hosted by a video conferencing service; and providing the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting;.
		However, Tucker discloses:
		the conference is a video conference (Abstract and Parag. [0019]; (The art teaches making information automatically available via interfaces to the scheduling software (e.g., via a plug-in or extension to the regular interface software and integration modules in video conferencing infrastructure equipment));
retrieving a schedule and meeting information for a meeting hosted by a video conferencing service (Parag. [0019], Parag. [0027], and Parag. [0032] lines 1-6; (The art teaches making information automatically available via interfaces to the scheduling software (e.g., via a plug-in or extension to the regular interface software and integration modules in video conferencing infrastructure equipment). The art teaches that a message, disclosing resources scheduled for the meeting and people that were scheduled, is presented to the meeting organizer or to all participants)); and 
providing the schedule for display through a dashboard user interface of a shared device located within or proximate to a conference room reserved for the meeting (Parag. [0019], Parag. [0027], and Parag. [0032] lines 1-6; (The art teaches that a message, disclosing resources scheduled for the meeting and people that were scheduled, is presented to the meeting organizer or to all participants. The art teaches utilizing conference room(s) for the meetings, where meeting participants are physically present in the proximity of camera, microphones or . 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Bulpin to incorporate the teaching of Tucker. This would be convenient for providing an interface between a meeting scheduling system and equipment utilized to facilitate the meeting whereby scheduling of a video conference, initiation of a video conference, and content shared before, during, or after a video conference may be automatically integrated with a meeting scheduling system (e.g., calendaring software application) (Parag. [0002]).

Claim 19. 	Bulpin in view of Tucker discloses the computer-readable storage medium of claim 18, 
Bulpin further discloses the computer-readable storage medium further comprising: based on the identity of the user, providing options to one or more of join the meeting, edit the meeting, and schedule a new meeting through the dashboard user interface of the shared device (Parag. [0051-0054], Parag. [0058], and Parag. [0072]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen. The art also teaches controlling the dissemination of information in the meeting room, and display of the document is obscured until the approval process is completed. The approval service sends an approval request to the owner of the document requesting approval of the viewer with the identified face not authorized to view the document to be added to the access control list. The approval request is sent to a mobile device belonging to the owner of the document. An approval micro app within the mobile device allows for quick approval. Other methods of contacting the document owner may readily be used, such as contacting the owner by displaying a message on the display)).  


Claim 20. 	Bulpin in view of Tucker discloses the computer-readable storage medium of claim 18,  
Bulpin further discloses the computer-readable storage medium further comprising: subsequent to the display of the one or more portions of the meeting information through the dashboard user interface of the shared device, suppressing the display of the one or more portions of the meeting information in response to a detected presence and determined identity of one or more other users at an endpoint of the video conferencing service that are not authorized to access the meeting information (Parag. [0051-0054] and Parag. [0058]; (The art teaches that in a meeting room with webcams, the webcams are used to detect and identify faces that are visible to the webcams. The identified faces are correlated with an access control list on any document currently being shown on a screen and which is visible to the users. The document/screen is obscured if it is determined that an unauthorized user is viewing the document/screen within the meeting room. The document/screen is obscured by hiding, blurring, pixelating, etc. the document/screen)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bulpin (Pub. No. US 2019/0340373) in view of Tucker et al. (Pub. No. US 2012/0150956), hereinafter Tucker, and in view of Klein et al. (Pub. No. US 2016/0284140), hereinafter Klein. 

Claim 3. 	Bulpin in view of Tucker discloses the method of claim 2, 
The combination doesn’t explicitly disclose the method further comprising: comparing the identity of the user to the meeting information retrieved to determine whether the user is the organizer of the meeting or the participant of the meeting; and -3-S/N: 16/401,731 comparing the identity of the user to roles, statuses, or permissions stored within a database to determine whether the user has been designated the role, status, or permissions that allow the user access to the meeting information.  
		However, Klein discloses the method -40 -Attorney Docket No.: 60374.1649US01/1021944-US.01comparing the identity of the user to the meeting information retrieved to determine whether the user is the organizer of the meeting or the participant of the meeting (Parag. [0025]; (The art teaches that the database of meetings stores database associations between different scheduled meetings and different unique identifiers of the invitees' mobile devices, and if an entry in the database of meetings matches (i.e., after being ; and 
Also, Klein discloses comparing the identity of the user to roles, statuses, or permissions stored within a database to determine whether the user has been designated the role, status, or permissions that allow the user access to the meeting information (Parag. [0025]; (The art teaches that the database of meetings stores database associations between different scheduled meetings and different unique identifiers of the invitees' mobile devices, and if an entry in the database of meetings matches (i.e., after being compared) the unique identifier of the visitor's smartphone, then the corresponding human visitor (i.e., Participant) may be authorized (i.e., permission) for entry to attend the corresponding meeting); (i.e., The smartphone’s user is being authorized (Given permission) to be participating in a meeting, as consistent with the applicant’s definition)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Klein. This would be convenient to secure physical access to businesses (Parag. [0001]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bulpin (Pub. No. US 2019/0340373) in view of Tucker et al. (Pub. No. US 2012/0150956), hereinafter Tucker, and in view of Patel et al. (Pub. No. US 2008/0088698), hereinafter Patel. 

Claim 11. 	Bulpin in view of Tucker discloses the system of claim 10, 
The combination doesn’t explicitly disclose wherein the identity of the user is determined by performing facial recognition and employing proximity technology.
		However, Patel discloses wherein the identity of the user is determined by performing facial recognition (Parag. [0017]; (The art teaches a video conferencing server includes a facial recognition module used to pick someone’s face out of an image to identify human faces (i.e., identifying users)) and employing proximity technology (Parag. [0021]; (The art teaches that the outline of each participant is converted into an active object that a user of the GUI can select (e.g., "click" on) in order to obtain information about that person. By way .
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Patel. This would be convenient to avoid interruptions or introductions for the purpose of sharing identity information which are time consuming, inconvenient, and disruptive to normal meeting discussions (Parag. [0002]).   

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bulpin (Pub. No. US 2019/0340373) in view of Tucker et al. (Pub. No. US 2012/0150956), hereinafter Tucker, and in view of Deich et al. (Pub. No. US 2014/0126569), hereinafter Deich.

Claim 13.	 Bulpin in view of Tucker discloses the system of claim 12, 
The combination doesn’t explicitly disclose wherein a language for the aural presentation is automatically selected based on the identity of the user. 
However, Deich discloses wherein a language for the aural presentation is automatically selected based on the identity of the user (Parag. [0149] lines 14-17; (The art teaches that a language is automatically selected for a caller based on the caller ID; (i.e., automatically selecting a language based on the caller (User) ID, as consistent with applicant’s definition)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Deich. This would be convenient for properly routing the emergency calls received from callers (Parag. [0003]).




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bulpin (Pub. No. US 2019/0340373) in view of Tucker et al. (Pub. No. US 2012/0150956), hereinafter Tucker, and in view of Cyriac et al. (Pat. No. US 8,819,129), hereinafter Cyriac.

Claim 14. 	Bulpin in view of Tucker discloses the system of claim 12,  
The combination doesn’t explicitly disclose wherein the voice interaction system is further operative to automatically switch from a user independent mode to a user dependent mode based on the identity of the user. 
However, Cyriac discloses wherein the voice interaction system is further operative to automatically switch from a user independent mode to a user dependent mode based on the identity of the user (Col. 2 lines 21-36 and Col. 5 lines 61-66; (The art teaches that users are connected to a specific conference through identification of the user, and after the user identifies himself/herself to the server, the server will automatically connect the user to a scheduled conference using any type of telecommunication device. The art also teaches an output device operable to display information to the user, and the displayed data is audio (i.e., the audio will automatically be switched on (i.e., switched from off mode to on mode) after the user is being identified by the server)).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teaching of Cyriac. This would be convenient to automatically manage conference calls (Col. 1 lines 4-7).  











Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Borzycki et al. (US 2014/0109210) – Related art in the area of Automated Meeting Room, (Abstract, a meeting room, area, or resource may be equipped with a camera or other proximity based sensor to determine when a user enters the meeting area. The camera may perform initial recognition of a user, e.g., based on facial or body recognition).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T./Examiner, Art Unit 2442
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442